MR. Justice Eakin
delivered the opinion of the court.
This is a criminal action, in which defendant was convicted of larceny of a calf. The indictment is in the usual form.
1. The first error urged by defendant is that the animal alleged to have been stolen is “a calf,” and that this is too indefinite, the word “calf” being applied to other things and animals as well as the offspring of the bovine family; but the latter is its primary application, and therefore must be so accepted, unless some other application appears to have been intended. Section 709, B. & C. Comp., provides that the terms of a writing are presumed to have been used in their primary and general *136acceptation, and Section 1311 provides that the indictment is sufficient in that respect if it describes the animal by the common name of its class, and therefore the indictment charges felony under- Section 1801,. B. & C. Comp.
2. The allegation of value of the calf at $8.00, does not reduce the offense to petit larceny. The effect of the holding in State v. Minnick, 54 Or. 86 (102 Pac. 605), and in State v. Hanlon, 32 Or. 95, 103 (48 Pac. 353), is only that the allegation of value, if less than $35, makes the indictment charging felony broad enough to include the lesser offense of petit larceny under Section 1418, B. & C. Comp.
3. The evidence of the State tended to show that on the morning of August 10, 1908, defendant took three sucking calves from three cows, one of which cows was marked with the brand and earmark of W. H. Boyce, and that evening he butchered the three calves, and the next morning sold and delivered them to Henry Fawcett, a butcher in Baker City, according to an arrangement made with him several days before. Defendant urges that none of the calves have been identified as belonging to Boyce, or that, if one of them was the property of Boyce, yet it is not shown which one. The brand of W. H. Boyce, described as a “half circle A,” and his earmark, were duly recorded, as provided by Sections 4201, 4204, B. & C. Comp., which make them prima facie evidence of the ownership of the cow; and, although Boyce never saw the calf and did not know whether the cow referred to had a calf, yet such want of knowledge on his part is not fatal to the State’s case, if the cow was his and had a calf. Other witnesses may be competent to establish such facts. The owner of a cow owns also the offspring, and the proof of the appearance of the cow was proof tending to show that the cow had passed through the period of gestation and had a calf, and, *137although it was not shown which of the three calves killed was the calf of the Boyce cow, because no such specific description of them was given or was possible, yet defendant was only prosecuted for the larceny of the calf of the Boyce cow, which calf, the proof tended to show, was killed and sold by defendant, and this is a sufficient identification of the calf alleged to have been taken. The brand and mark upon the Boyce cow was shown by Boyce to be his brand and mark, and being recorded, as provided by law, was sufficient to establish the ownership of the cow. There was testimony by Steve Osborn identifying as the property of Boyce a red, dehorned cow, marked with. Boyce’s brand and mars, which he saw in defendant’s pasture, and which came to the fence, bawling and wanting out, her calf having been recently taken away, and her bag was full of milk. Wellman testified that he drove to defendant’s pasture for him, a red moolley or dehorned cow, being one of the three cows whose calves defendant told him he had killed Also admissions of defendant made to other witnesses were proved to the effect that on August 10, 1908, he had killed the calf of the red moolley or dehorned cow, identified as the Boyce cow. The identity and ownership of the calf could only be established by the identity and ownership of the cow, and the evidence did tend to identify the calf as the property of Boyce.
4. The denial by the court of defendant’s motion for a directed verdict interposed at the close of the State’s testimony is urged by defendant as error. The motion, as disclosed by the record, is that the court “direct a verdict of not guilty, for the reason that the State has wholly failed to prove a cause sufficient to be submitted to the jury.” Under the holding in State v. Tamler, 19 Or. 528 (25 Pac. 71: 9 L. R. A. 853), which holds that, unless there is a total failure of proof, a motion for a directed verdict in general terms will not bring upon *138appeal the question of the insufficiency of the proof, the motion ought to specify the particulars in which it is claimed the evidence is insufficient. That question must be first called specifically to the attention of the lower court, and cannot be raised here for the first time. However, the insufficiency of the evidence relied on here is a failure to identify the animal, the larceny of which is charged. This, as we have already shown, is sufficiently established to be submitted to the jury, and the motion was properly denied. If there were any doubt or uncertainty as to the identity of the calf killed, it is removed by defendant’s testimony, in which he states that on the morning of August 10, 1908, he purchased four cows and three calves from two strangers named Gibson, and the animals were turned into his pasture; that in the afternoon of that day he drove one of these cows and the three calves to his barn, and killed the three calves that evening; that the cow which he brought with the calves from the pasture was the red cow, branded, as he says, with “a half circle A, or whatever Mr. Boyce claims,” and that he brought that cow up to milk. He did not admit that one of the calves belonged to that cow, but he believed that it did. He refers to the fourth cow, mentioned as the “3S cow,” as being the dry cow
5. It was for the jury to determine whether the evidence established that defendant was in the possession of the calf recently after it was stolen, and whether his explanation of such possession was reasonable and consistent with innocence, and, if they found that the property was stolen and recently thereafter found in his possession, this would be a circumstance, if unexplained or the explanation unreasonable or improbable, they might consider as tending to show guilt, and from which they might find him guilty, if, taken in connection with all the evidence, it satisfies them beyond a reasonable doubt of his guilt. State v. Hale, 12 Or. 352 (7 Pac. 523) ; State *139v. Pomeroy, 30 Or. 16, 25 (46 Pac. 797); State v. Hodge, 50 N. H. 510. And as said in State v. Sally, 41 Or. 370 (70 Pac. 396), the weight and value of testimony upon these questions are exclusively for the jury.
6. The exceptions to instructions given by the court and to the refusal to give instructions requested are based largely upon the matters above considered, and are not well taken, and the instructions requested by defendant, so far as proper, are included in the instructions given. Defendant assigned as error the failure of the court to instruct the jury as to the effect of circumstantial evidence, but there was no request for such instruction nor exception taken to the action of the court in not giving it, and the question cannot be considered here. State v. Magers, 36 Or. 38 (58 Pac. 892) ; Smitson v. Southern Pac. Co., 37 Or. 74, 89 (60 Pac. 907). It is said in State v. Abrams, 11 Or. 172 (8 Pac. 328) : “We have announced this principle before, and we now lay it down as a rule to which there can be no exceptions that no objection to proceedings in the court below can be heard in this court which is not based on alleged error in judicial action on the part of the lower court.” In State v. Cody, 18 Or. 506 (23 Pac. 891: 24 Pac. 895), the majority of the court held that, without exception being taken thereto, the failure of the court to instruct the jury that the charge of felony included also a lesser offense is reversible error, but this case was expressly overruled in State v. Foot You, 24 Or. 61, 70 (32 Pac. 1031: 33 Pac. 537), and in State v. Reyner, 50 Or. 224, 231 (91 Pac. 301). As to the reason and necessity for exception to errors relied upon on appeal, see the exhaustive dissenting opinion of Mr. Justice Lord in State v. Cody, 18 Or. 534 (24 Pac. 895).
We find no error in the proceedings of the lower court, and the judgment is affirmed. Affirmed.
Decided December 21, 1909.
[105 Pac. 708.]